DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 02/24/2021.  These drawings are accepted.

Allowable Subject Matter
Claims 1 and 4-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Hagen (US 5,616,861) teaches an air data probe system (14RA; Figures 3-4 and 8), comprising: a pitot static system (14RA) configured to sense at least one total pressure value of a flow at one or more locations (port 24 and 100/110 measures the total pressure; Column 6, Lines 38-55; Figures 3-4 & 8), at least one static pressure value of the flow at the one or more locations (ports 32 and 42 and 104/114 and 106/116 measure the static pressure; Column 6, Lines 38-55 and Figures 3-4 & 8), and, directly or indirectly, at least one differential static pressure value of the flow at the one or more locations (Equations 2 and 3 demonstrate the differential pressure being used to determine the angle of attack; Column 5); and an angle of slip (AOS) module (90; Figure 8; Column 6, Lines 28-38) configured to determine a local 
In claim 1, the specific limitations of "wherein the AOS module is configured to determine the LAOS at each location based on a comparison of total pressure to static pressure ratio (Pt/Ps) against LAOS at a given speed, altitude, and temperature" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 4-11 are also allowed for depending on claim 1.



Regarding claim 12, Hagen teaches a computer implemented method (90; Figure 8; Column 6, Lines 28-38) for determining an angle of slip, comprising: receiving at least one total pressure (port 24 and 100/110 measures the total pressure; Column 6, Lines 

In claim 12, the specific limitations of "comparing total pressure to static pressure ratio (Pt/Ps) to the determined LAOA value to determine a local angle of slip (LAOS) value at each location based on stored LAOS correlation data for each location" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 13-19 are also allowed for depending on claim 12.


Regarding claim 20, Hagen teaches a non-transitory computer readable medium (computer 90 is used to implement the method of determining the Local angle of attack, 

In claim 20, the specific limitations of " comparing total pressure to static pressure ratio (Pt/Ps) to the determined LAOA value to determine a local angle of slip (LAOS) value at each location based on stored LAOS correlation data for each location" .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        

/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856